DETAILED ACTION
This office action is in response to application filed on 3/3/2021. 
Claims 1 – 18 are pending.
Priority is claimed to UK application GB2003051.6 (filed on 3/3/2020).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 9, 10, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al, “Fine-grained scheduling in multi-resource clusters”, Journal of Supercomputing (2020), pages 1931 – 1058, originally published on August 17th, 2018 (prior art part of IDS dated 7/13/2021. hereinafter Zhou), in view of Liu et al (US 20170109203 (hereinafter Liu).

As per claim 1, Zhou discloses: A method of allocating resource to a task in a parallel processing system, the task comprising a group of data-items and a program, wherein the data-items are to be processed according to the program, and the method comprising: 
receiving a request to allocate resources to a task, the request identifying an amount of resources required to execute a next chunk of the task only; and wherein the task is partitioned into a plurality of chunks based on changes in resource requirements over time and wherein a chunk relates to a portion of the program that the task executes; (Zhou page 1934, second paragraph: “The FGM estimates the actual resource requirement and divides the task into execution stages. Then, it matches the available resources for each execution stage according to the actual resource requirements and the duration of the execution stage”.)
determining whether the amount of resources required to execute the next chunk of the task is available; in response to determining that the amount of resources required to execute the next chunk of the task is not available, (Zhou page 1941, formula 13 and second to last paragraph: “The consideration the comparison rule shown as Formula is the matching failure in scheduling. Suppose there are the available resource tuple of server and the resource requirement tuple of task. The resource matching fails if any available quantity of resource does not satisfy task requirement of this resource”.)
and in response to determining that the amount of resources required to execute the next chunk of the task is available, allocating the resources to the task. (Zhou page 1942, first paragraph: “After the resource check, the algorithm sorts set Ts, the tasks waiting for scheduling, using the fairness policy Pf to ensure resource fairness (line 4). Then, the algorithm traverses set Ts to check data locality and match available resources. The matching strategy is determined by both the estimation result of the task and the server’s scheduling policy. The algorithm matches the available resources based on resource requests when the estimation results are insufficient or when the task requirements cannot be estimated (lines 8–9)”; page 1942 last paragraph: “The fine-grained matching algorithm shown in Algorithm 2 traverses all the task execution stages and matches available resources and requirements while considering the compression characteristics of the various resources. The matching is successful when all the resource requirements are satisfied over all the task execution stages (lines 4–20).”)

Zhou did not explicitly disclose:
pausing the task, in response to determining that the amount of resources required to execute the next chunk of the task is not available.

Liu teaches:
pausing the task, in response to determining that the amount of resources required to execute the next chunk of the task is not available. (Liu [0040])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Liu into that of Zhou in order to pause the task in response to determining that the amount of resources required to execute the next chunk of the task is not available. Although Zhou is silent to what happens to the task stages when the resource matching resulted in a failure, however, one of ordinary skill can easily see that commonly known forms of task controls can be used, such as suspend the task when resource needed being unavailable, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 2, Zhou and Liu further teach:
The method according to claim 1, wherein determining whether the amount of resources required to execute the next chunk of the task is available comprises: determining whether a contiguous block of resources comprising the amount of resources required to execute the next chunk of the task is available. (Zhou page 1942, first paragraph.)

As per claim 6, Zhou and Liu further teach:
The method according to claim 1, further comprising repeating the method for each of a plurality of tasks in the parallel processing system. (Chou page 1932, first paragraph.)

As per claim 9, it is the system variant of claim 1 and is therefore rejected under the same rationale.

As per claim 10, it is the system variant of claim 2 and is therefore rejected under the same rationale.

As per claim 17, Zhou and Liu further teach:
The parallel processing system of claim 9, further comprising an instruction sequencer, wherein the instruction sequencer is arranged to access metadata associated with a program associated with the task, monitor execution of the program and identify, using the metadata, when execution of the program has reached an instruction in the program where the resource requirements increase above a threshold for a first time in the program execution sequence, identifying a chunk boundary, wherein the metadata associated with the program identifies one or more instructions in the program and resource requirements associated with those instructions. (Zhou page 1943 – 1945, sections 3.4 and 3.5: runtime resource monitoring and scheduling adjustment.)

As per claim 18, it is the non-transitory computer storage medium variant of claim 1 and is therefore rejected under the same rationale.

Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Liu, and in view of Cherkasova et al (US 20130290976, hereinafter Cherkasova).

As per claim 3, Zhou and Liu did not teach:
The method according to claim 1, further comprising: releasing any resources already allocated to the task that are not required to execute the next chunk of the task.
However, Cherkasova teaches:
The method according to claim 1, further comprising: releasing any resources already allocated to the task that are not required to execute the next chunk of the task. (Cherkasova [0023])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Cherkasova into that of Zhou and Liu in order to any resources already allocated to the task that are not required to execute the next chunk of the task. Cherkasova teaches resources are released whenever a pipeline stage finished processing, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103

As per claim 11, it is the system variant of claim 3 and is therefore rejected under the same rationale.

Claim(s) 4, 5, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Liu, and in view of Pan et al (US 20210117231, hereinafter Pan).

As per claim 4, Zhou and Liu did not teach:
The method according to claim 1, wherein the request received by the task scheduler also identifies an amount of resources required to execute the entire task and wherein the method further comprises, after receiving the request: determining whether the amount of resources required to execute the entire task has already been allocated to the task; and in response to determining that the amount of resources required to execute the entire task has not already been allocated to the task: determining whether the amount of resources required to execute the entire task is available; and 232645-0546US01 (10702. US] - 6464.1186) in response to determining that the amount of resources required to execute the entire task is available, allocating the resources to the task; and wherein the method proceeds to determine whether the amount of resources required to execute the next chunk of the task is available only in response to determining that the amount of resources required to execute the entire task is not available.
However, Pan teaches:
The method according to claim 1, wherein the request received by the task scheduler also identifies an amount of resources required to execute the entire task and wherein the method further comprises, after receiving the request: determining whether the amount of resources required to execute the entire task has already been allocated to the task; and in response to determining that the amount of resources required to execute the entire task has not already been allocated to the task: determining whether the amount of resources required to execute the entire task is available; and 232645-0546US01 (10702. US] - 6464.1186) in response to determining that the amount of resources required to execute the entire task is available, allocating the resources to the task; and wherein the method proceeds to determine whether the amount of resources required to execute the next chunk of the task is available only in response to determining that the amount of resources required to execute the entire task is not available. (Pan [0007].)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Pan into that of Zhou and Liu in order to the request received by the task scheduler also identifies an amount of resources required to execute the entire task and wherein the method further comprises, after receiving the request: determining whether the amount of resources required to execute the entire task has already been allocated to the task; and in response to determining that the amount of resources required to execute the entire task has not already been allocated to the task: determining whether the amount of resources required to execute the entire task is available; and 232645-0546US01 (10702. US] - 6464.1186) in response to determining that the amount of resources required to execute the entire task is available, allocating the resources to the task; and wherein the method proceeds to determine whether the amount of resources required to execute the next chunk of the task is available only in response to determining that the amount of resources required to execute the entire task is not available. Pan has shown that the claimed limitation are merely commonly known task scheduling strategy and thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103


As per claim 5, Zhou and Liu did not teach:
The method according to claim 1, wherein the request received by the task scheduler also identifies an amount of resources required to execute the entire task; and the task scheduler has two modes of operation, wherein the method comprises: in a first mode of operation the method further comprises, after receiving the request: determining whether the amount of resources required to execute the entire task has already been allocated to the task; and in response to determining that the amount of resources required to execute the entire task has not already been allocated to the task: determining whether the amount of resources required to execute the entire task is available; and in response to determining that the amount of resources required to execute the entire task is available, allocating the resources to the task; and wherein the method proceeds to determine whether the amount of resources required to execute the next chunk of the task is available only in response to determining that the amount of resources required to execute the entire task is not available; and in a second mode of operation, the method further comprises, after receiving the request: determining whether the amount of resources required to execute the entire task has already been allocated to the task; and in response to determining that the amount of resources required to execute the entire task has already been allocated to the task, reducing the allocation of resources to the task to the amount of resources required to execute the next chunk of the task; and wherein the method proceeds to determine whether the amount of resources required to execute the next chunk is available only in response to determining that the amount of resources required to execute the entire task has not already been allocated to the task.
However, Pan teaches:
The method according to claim 1, wherein the request received by the task scheduler also identifies an amount of resources required to execute the entire task; and the task scheduler has two modes of operation, wherein the method comprises: in a first mode of operation the method further comprises, after receiving the request: determining whether the amount of resources required to execute the entire task has already been allocated to the task; and in response to determining that the amount of resources required to execute the entire task has not already been allocated to the task: determining whether the amount of resources required to execute the entire task is available; and in response to determining that the amount of resources required to execute the entire task is available, allocating the resources to the task; and wherein the method proceeds to determine whether the amount of resources required to execute the next chunk of the task is available only in response to determining that the amount of resources required to execute the entire task is not available; and in a second mode of operation, the method further comprises, after receiving the request: determining whether the amount of resources required to execute the entire task has already been allocated to the task; and in response to determining that the amount of resources required to execute the entire task has already been allocated to the task, reducing the allocation of resources to the task to the amount of resources required to execute the next chunk of the task; and wherein the method proceeds to determine whether the amount of resources required to execute the next chunk is available only in response to determining that the amount of resources required to execute the entire task has not already been allocated to the task. (Pan [0007].)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Pan into that of Zhou and Liu in order to the request received by the task scheduler also identifies an amount of resources required to execute the entire task and wherein the method further comprises, after receiving the request: determining whether the amount of resources required to execute the entire task has already been allocated to the task; and in response to determining that the amount of resources required to execute the entire task has not already been allocated to the task: determining whether the amount of resources required to execute the entire task is available; and 232645-0546US01 (10702. US] - 6464.1186) in response to determining that the amount of resources required to execute the entire task is available, allocating the resources to the task; and wherein the method proceeds to determine whether the amount of resources required to execute the next chunk of the task is available only in response to determining that the amount of resources required to execute the entire task is not available. Pan has shown that the claimed limitation are merely commonly known task scheduling strategy and thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103

As per claim 12, it is the system variant of claim 4 and is therefore rejected under the same rationale.
As per claim 13, it is the system variant of claim 5 and is therefore rejected under the same rationale.

Claim(s) 7, 8 and 14 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Liu, and in view of Koneru et al (US 20190235917, hereinafter Koneru).

As per claim 7, Zhou and Liu did not teach:
The method according to claim 1, wherein the parallel processing system comprises a GPU and the task is associated with a shader.
However, Koneru teaches:
The method according to claim 1, wherein the parallel processing system comprises a GPU and the task is associated with a shader. (Koneru [0188]: draw-call for vortex shader; [0226]: GPU.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Koneru into that of Zhou and Liu in order to have the parallel processing system comprises a GPU and the task is associated with a shader. Koneru teaches the fined grained scheduling can be applied to GPU tasks as well, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103

As per claim 8, Zhou and Liu did not teach:
The method according to claim 1, wherein the resources comprise registers.
However, Koneru teaches:
The method according to claim 1, wherein the resources comprise registers. (Koneru [0110]: resource comprises registers.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Koneru into that of Zhou and Liu in order to have the resources comprise registers. Koneru teaches the fined grained scheduling can be applied to GPU tasks as well, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103

As per claim14, Zhou and Liu did not teach:
The parallel processing system of claim 9, wherein task scheduler is a task scheduler in a GPU.
However, Koneru teaches:
The parallel processing system of claim 9, wherein task scheduler is a task scheduler in a GPU.  (Koneru [0226]: GPU.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Koneru into that of Zhou and Liu in order to have the parallel processing system comprises a GPU. Koneru teaches the fined grained scheduling can be applied to GPU tasks as well, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103

As per claim14, Zhou and Liu did not teach:
The parallel processing system of claim 9, wherein the task is associated with a shader.
However, Koneru teaches 
The parallel processing system of claim 9, wherein the task is associated with a shader. (Koneru [0188]: draw-call for vortex shader.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Koneru into that of Zhou and Liu in order to have the task is associated with a shader. Koneru teaches the fined grained scheduling can be applied to GPU tasks as well, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103

As per claim 16, it is the system variant of claim 8 and is therefore rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bergsma et al (US 20190087232) teaches sorting one or more tasks into one or more groups based on the duration information and a resource requirement is determined for each of the one or more groups. A time-varying allocation of resources of the distributed compute cluster for the phase is determined based on the resource requirement for each of the one or more groups

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196